DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on June 01st 2022, has been entered. 
Upon entrance of the Amendment, claims 1 and 10 were amended. Claims 1-10 are currently pending. 
Response to Arguments
Applicant’s arguments, filed on June 01st 2022, have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, and 10 are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on June 01st 2022. In particular, 
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “the first region includes at least indium and nitrogen, the second region includes at least nitrogen, and an indium content of the second region is greater than or equal to zero and lower than the indium content of the first region” in combination with the rest of limitations recited in claim 1.
Regarding to claim 2, the prior art fails to anticipate or render obvious the limitations including “the second region has a largest band gap, among the first nitride semiconductor layer, the second nitride semiconductor layer, the first region, and the second region” in combination with the rest of limitations recited in claim 2.
Regarding to claim 10, the prior art fails to anticipate or render obvious the limitations including “performing heat treatment so as to reduce an indium content of a part of the third nitride semiconductor and form, in the third nitride semiconductor layer, a first region and a second region that surrounds the first region in a same plane, the first region including at least the indium and a nitrogen and allowing an electric current to flow through the first region between the first nitride semiconductor layer and the second nitride semiconductor layer, and the second region including at least the nitrogen and preventing the electric current from flowing through the second region” in combination with the rest of limitations recited in claim 10.
Claims 3-9 are dependent from the allowable claim 1, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828